DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 05/28/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-5, 7-9, 11-15 and 17-20 have been considered and examined.  Claim(s) 6, 10 and 16 has/have been canceled.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Nikolai on 7/22/2021.

The application has been amended as follows: 




Allowable Subject Matter
Claims 1-5, 7-9, 11-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an insect attractive lamp adapted to be installed in a fixture designed for use with fluorescent tubes comprising (a) a plurality of light emitting diodes (LEDs), said plurality of LEDs comprising a first set, a second set, and a third set, each of the first set, second set and third set comprising at least one of said plurality of LEDs, said first set adapted to only emit light having a wavelength in the range of 315 to 400 nanometers, said second set adapted to only emit light having a wavelength in the range of 400 to 700 nanometers, and said third set adapted to only emit light having a wavelength in the range of 510 to 600 nanometers; (d) internal circuitry physically positioned within the sleeve and electrically coupled to the connecting pins and the LEDs, said internal circuitry adapted to convert alternating current delivered to the contact pins to direct current and regulate said current and voltage to safely power the controller and the LEDs irrespective of whether the fixture includes a ballast are not disclosed. 
The closest prior art are Studer (US Pub. 2018/0184635:”Studer1”) and Studer et al. (USPN Pub. 6,886,292:”Studer2”). While Studer1 discloses an insect light (Fig. 1) with set points (0051) and Studer2 discloses insect light (20). Neither Studer1 nor adapted to be installed in a fixture designed for use with fluorescent tubes comprising (a) a plurality of light emitting diodes (LEDs), said plurality of LEDs comprising a first set, a second set, and a third set, each of the first set, second set and third set comprising at least one of said plurality of LEDs, said first set adapted to only emit light having a wavelength in the range of 315 to 400 nanometers, said second set adapted to only emit light having a wavelength in the range of 400 to 700 nanometers, and said third set adapted to only emit light having a wavelength in the range of 510 to 600 nanometers;  (d) internal circuitry physically positioned within the sleeve and electrically coupled to the connecting pins and the LEDs, said internal circuitry adapted to convert alternating current delivered to the contact pins to direct current and regulate said current and voltage to safely power the controller and the LEDs irrespective of whether the fixture includes a ballast.
Claim 11 is allowable because limitations an insect attractive lamp adapted to be installed in a fixture designed for use with fluorescent tubes comprising: c) a circuit positioned within the translucent sleeve electrically coupled to the contact pins, said circuit comprising (i) a controller, (ii) a plurality of light emitting diodes (LEDs) controlled by the controller, said plurality of LEDs comprising a first set, a second set, and a third set, each of the first set, second set and third set comprising at least one of said plurality of LEDs, said first set adapted to only emit light having a wavelength in the range of 315 to 400 nanometers, said second set adapted to only emit light having a wavelength in the range of 400 to 700 nanometers, and said third set adapted to only emit light having a wavelength in the range of 510 to 600 nanometers; and (iii) components adapted to convert alternating current delivered to the contact pins to direct current and regulate said current and voltage to safely power the controller and the LEDs irrespective of whether the fixture includes a ballast are not disclosed. 
The closest prior art are Studer (US Pub. 2018/0184635:”Studer1”) and Studer et al. (USPN Pub. 6,886,292:”Studer2”). While Studer1 discloses an insect light (Fig. 1) with set points (0051) and Studer2 discloses insect light (20). Neither Studer1 nor Studer2 disclose or suggest in summary adapted to be installed in a fixture designed for use with fluorescent tubes comprising: c) a circuit positioned within the translucent sleeve electrically coupled to the contact pins, said circuit comprising (i) a controller, (ii) a plurality of light emitting diodes (LEDs) controlled by the controller, said plurality of LEDs comprising a first set, a second set, and a third set, each of the first set, second set and third set comprising at least one of said plurality of LEDs, said first set adapted to only emit light having a wavelength in the range of 315 to 400 nanometers, said second set adapted to only emit light having a wavelength in the range of 400 to 700 nanometers, and said third set adapted to only emit light having a wavelength in the range of 510 to 600 nanometers; and (iii) components adapted to convert alternating current delivered to the contact pins to direct current and regulate said current and voltage to safely power the controller and the LEDs irrespective of whether the fixture includes a ballast.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875          

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875